Citation Nr: 0810269	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In January 
2004, the RO denied entitlement to service connection for 
major depression.  The RO denied entitlement to service 
connection for PTSD in July 2005.  In May 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

After the Board hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the veteran submitted testimony in the hearing indicating his 
desire to waive RO consideration of all newly submitted 
evidence.  He also submitted a written statement to this 
effect.

The issue of service connection for major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows no diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson in March 2006, 
subsequent to the initial adjudication.  While the second 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
from November 2006 to May 2007, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, offered to assist 
the veteran in obtaining evidence, and afforded the veteran 
the opportunity to give testimony before the Board.  The 
veteran asserted in statements submitted in May 2007 that he 
wanted VA to obtain copies of his fitness reports in service, 
because they would demonstrate his outstanding reviews he 
received in service.  These reports were not obtained, as 
personnel records in the claims file already note the 
veteran's positive reviews for his service; any additional 
records demonstrating praise for the veteran's service in the 
Navy would be duplicative of information already of record.  
All other known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, the record does not 
show any medical evidence of a PTSD diagnosis.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The veteran seeks service connection for PTSD for stressors 
he contends he experienced in service.  In statements and 
testimony, the veteran recalled witnessing a pilot crash into 
the water in June 1972 while serving aboard the USS 
Lexington.  He also recalled the suicide of an acquaintance 
in April 1975 and having to help clear out her belongings 
from her apartment, as well as the death of a friend in 
Vietnam in 1966, prior to his service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records confirm that the veteran served aboard the 
USS Lexington in service and that in June 1972 there was a 
plane crash into the sea off the port bow, with the pilot 
presumed dead.  Official sheriff's reports show that in April 
1975, one day after the body of D.S. was found, the veteran 
picked up her uniform for burial at her residence.  A 
newspaper clipping submitted by the veteran further notes the 
death of his friend in Vietnam in 1966.

The American Psychiatric Associations's DSM-IV shows that 
criteria A for a PTSD diagnosis requires that the person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  See p. 209.  The Board notes that the veteran's 
friend's death in Vietnam happened outside of the veteran's 
period of service.  

More importantly, the medical evidence of record shows no 
diagnosis of PTSD.  The record documents a long history of 
private and VA psychiatric treatment since at least 1991; but 
none of the records mention any diagnosis of PTSD.  A March 
2005 VA psychiatric evaluation notes that a screening of PTSD 
was negative.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that he has PTSD 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows no diagnosis of 
PTSD.  A competent medical expert makes this opinion and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran seeks service connection for major depression.  
He submitted statements and testimony that he was deeply 
depressed in service.  He mentioned witnessing a June 1972 
plane crash in which the pilot died, and having to help 
collect belongings for a female servicemember who committed 
suicide in April 1975.  He further noted that he found out 
while he was in service that his wife was having an affair.  
A private counselor submitted a letter in September 2003, 
indicating that the veteran was a member of a psychotherapy 
group she conducted in 1977 (three years after the veteran's 
discharge) and that although the records of those sessions no 
longer existed, she could say that the veteran was referred 
to the group because he was suffering from an acute 
depressive episode, secondary to his service in the Vietnam 
war and the breakup of his marriage, which he perceived as 
connected.

The record documents a long history of private and VA 
psychiatric treatment since at least 1991.  However, the 
veteran has not been provided with a VA examination to 
determine whether any of his present psychiatric diagnoses, 
including major depression are related to his service.  A 
January 1996 private psychiatric evaluation notes other 
family problems, including personal litigation with his 
father and wife, and the death of his father.  In January 
2003, the veteran was involuntarily admitted into a private 
hospital because he was found to be a danger to himself.  He 
was diagnosed with major depressive disorder, chronic, 
severe, without psychotic features.  It was noted that the 
veteran's mother had died in June 2002 right before he took 
the Bar examination, which he failed, his sister had cut him 
out of the will, and his long-term relationship with his 
girlfriend had ended several months prior.  He reportedly had 
told his ex-girlfriend and landlord of his intent to kill 
himself within 72 hours.  An April 2004 VA medical record 
notes that the veteran probably has dysthymia due to an 
unpleasant childhood.  An August 2007 letter submitted by a 
private physician notes that the veteran's shame and rage 
reaction was likely directly related to early experience and 
to the traumas he had suffered throughout his lifetime.  

It is unclear from the record what the etiology is of the 
veteran's psychiatric illness.  A medical opinion is 
necessary to resolve this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric evaluation to determine what 
present psychiatric disorders the veteran 
has and whether it is at least as likely 
as not that any presently diagnosed 
psychiatric disorder began in or is 
related to the veteran's service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


